Citation Nr: 0101067	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-23 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant is the widow of a World War II veteran.  The 
veteran was in beleaguered status from December 1941 to April 
1942; he was a Prisoner of War (POW) of the Japanese forces 
from April to September 1942; he then had regular Philippine 
Army service from August to December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the Manila Regional Office (RO) 
of the Department of Veterans Affairs (VA).  Entitlement to 
service connection for the cause of the veteran's death was 
previously denied by the Board in December 1998.  
Reconsideration of that decision was denied by the Board in 
March 1999.  The present appeal was initiated from a July 
1999 rating action by the RO which reopened the claim based 
upon the submission of new and material evidence, and then 
denied the reopened claim as not well grounded.  

The Board has a legal duty to consider the new and material 
evidence issue regardless of the RO actions.  Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 1380 
(Fed.Cir. 1996).  Moreover, if the Board finds that new and 
material evidence has not been presented, that is where the 
analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  
Thus, the Board must first review the RO determination that 
new and material evidence has been submitted to reopen the 
previously denied claim.  


FINDINGS OF FACT

1.  Entitlement to service connection for the cause of the 
veteran's death was previously denied by the Board in 
December 1998.  

2.  Evidence received since December 1998 is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  





CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim seeking service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in June 1986 at the age of 69.  The official 
Certificate of Death lists "CVA" (a cerebrovascular 
accident or stroke) as an antecedent cause of death.  No 
other immediate, antecedent or contributing causes of death 
are listed on the official Certificate of Death.  

Entitlement to service connection for the cause of the 
veteran's death was previously denied by the Board in 
December 1998.  Evidence of record at the time of the 
December 1998 Board decision included a July 1972 medical 
certificate signed by Dr. A. Cadelina indicating that he had 
been treating the veteran for the past 20 years for a number 
of ailments, including high blood pressure.  Dr. Cadelina did 
not indicate the date of onset of the veteran's hypertension.  
Also of record at that time was a copy of a hand-written 
consultation index pertaining to the veteran from the office 
of another private physician, dated October 6, 1983, with a 
note stating that the actual underlying medical records had 
been destroyed by termites/white ants.  

Reconsideration of the December 1998 decision was denied by 
the Board in March 1999.  The appellant did not seek 
appellate review of that Board decision by the U.S. Court of 
Appeals for Veterans Claims (hereinafter the Court).  
Consequently, the December 1998 Board decision is now 
administratively final.  38 U.S.C.A. §§ 7103(a), 7252, 7266 
(West 1991 & Supp. 2000).  

Once there has been an administratively final denial of a 
claim, a claimant must submit new and material evidence in 
order to have VA reopen the claim and review the former 
disposition of that claim.  38 U.S.C.A. § 5108.  

"New and material evidence" is defined at 38 C.F.R. 
§ 3.156(a) (2000) as:

...evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The preceding definition of new and material evidence has 
received the explicit endorsement of the U.S. Court of 
Appeals for the Federal Circuit.  See Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998).  In that decision, the Federal Circuit 
Court commented that, under this standard, the new evidence 
must merely "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince 
[VA] to alter its rating decision."  Hodge, 155 F.3d at 1363.  

Evidence received subsequent to the December 1998 Board 
decision includes a duplicate copy of the hand-written 
consultation index dated October 6, 1983.  Obviously, this 
does not constitute new evidence.  

However, in April 1999, the appellant submitted a copy of an 
affidavit signed by Dr. A. Cadelina in March 1960 in which he 
stated that the veteran had been under his medical care from 
1946 to 1954 for anemia secondary to hypertension and for 
traumatic, recurrent lumbago.  In response to the RO request 
for the underlying medical records, Dr. Cadelina's son stated 
in a May 1999 affidavit that his father had died in May 1978, 
and that all of his medical records had been burned by his 
family shortly afterwards.  He also stated that his father 
had been a practicing physician for many years, and that 
among his patients was the veteran, who died of a heart 
attack in June 1986.  The factual basis for this last 
statement, or even the competence of this individual to make 
such a statement, was not specified.  

Once again, Dr. Cadelina did not give a date of onset for the 
veteran's hypertension in his March 1960 affidavit, although 
based on his earlier statement in 1972, it could not have 
been earlier than 1952.  It must be remembered, however, that 
the threshold requirement of new and material evidence is 
intended to be a very low one.  Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998)  Viewed in this light, this new evidence is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board will 
affirm the RO determination to reopen the claim seeking 
service connection for the cause of the veteran's death based 
on the receipt of new and material evidence.  


ORDER

The claim seeking service connection for the cause of the 
veteran's death is reopened.  

	
REMAND

The reopened claim seeking service connection for the cause 
of the veteran's death has been denied by the RO as not well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991), which 
was the controlling legal authority at that time.  However, 
in November 2000, the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) became 
law.  Among other things, it abolishes the threshold 
requirement for a well-grounded claim and establishes new 
criteria and procedures for VA's duty to assist claimants in 
the development of the evidence necessary to substantiate 
their claims.  Id. (to be codified at 38 U.S.C.A. § 5103A).  
As the RO has not yet considered whether any additional 
notification or development is required under the VCAA, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a final decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992).  

Accordingly, the issue on appeal is remanded for the 
following action:

1.  The RO should review the claims file 
and ensure that all additional 
notification and evidentiary development 
action required by the VCAA and VBA Fast 
Letters 00-87 (Nov. 17, 2000) and 00-92 
(Dec. 13, 2000) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.

2.  The RO should next readjudicate the 
claim seeking service connection for the 
cause of the veteran's death.  

The Board observes in connection with this case that the 
Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order, and it imposes on VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

If the issue on appeal is not granted, the appellant should 
be furnished an appropriate supplemental statement of the 
case and provided an opportunity to respond.  In accordance 
with proper appellate procedures, the case should then be 
returned to the Board for further consideration.  

The appellant need take no further action unless she is so 
informed, but she may furnish additional evidence and/or 
argument on the matter while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2000) (Historical and Statutory Notes).



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

 


